Campbell, J.
The defendant assigns as error the ruling of the trial court in refusing to permit defendant’s counsel to cross examine the police officer concerning warrants which had been issued for the defendant for (1) obstructing an officer and (2) an assault. These two warrants were identified by the witness. They had not then been introduced in evidence, and later when the defendant was offering evidence, they were introduced in evidence as exhibits. These warrants were collateral matters, and there was no error in the ruling by the trial court.
The defendant also assigns error in the charge of the trial court to the jury as to what facts would constitute the crime of larceny from the person. We have read the charge in its entire context, and we find no prejudicial error therein.
The evidence was ample, and the defendant was given a trial which was fair and free of prejudicial error. The jury found the facts against the defendant, and in the trial we find
No Error.
Parker and Vaughn, JJ., concur.